ORDER

PER CURIAM.
Appellant, David K. Kennebrew (“Defendant”), appeals from the judgment of the Circuit Court of the City of St. Louis, entered after a jury trial, finding him guilty of unlawful use of a weapon, section 571.030, RSMo 2000. Defendant was sentenced as a prior offender to four years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.